                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 12/20/2019
--------------------------------------X
HIMELDA MENDEZ,                                                   DEFAULT JUDGMENT

                                          Plaintiff,
                                                                             Civil Action No.:
                     -against-                                             1:19-cv-08467-LGS


JANKOSSEN CONTEMPORARY ART GALLERY LLC,

                                          Defendants.
--------------------------------------X

        NOW THEREFORE, This action having been commenced on September 11, 2019 by the

filing of the summons, civil cover sheet and complaint, and a copy of the same having been

served through the secretary of state on September 30, 2019 and the Defendant not having

answered the complaint, and the time for answering the complaint having expired, it is


        ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have judgment against

the Defendant, to take all steps necessary to remediate its Website into full compliance with the

requirements set forth in the ADA and WCAG 2.0 AA guidelines, and their implementing

regulations, so that the Website is readily accessible to and usable by visually impaired

individuals.


        Further, that the Plaintiff be awarded be awarded, not less than, five hundred dollars

($500) in compensatory damages based on the Defendant’s violation of the New York City

Human Rights Law and the New York State Human Rights law; the Defendant to comply with

the terms of the Final Judgment within sixty (60) days of the entry of judgment; and this

Honorable Court retain jurisdiction relating to the Plaintiff’s attorneys’ fees and said motion
                                                                               Dated: December 20, 2019
shall be filed within ninety (90) days of entry of this Final Judgment.
                                                                                      New York, New York
